  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )         CRIMINAL ACTION NO.
      v.                          )           2:19cr134-MHT
                                  )                (WO)
BOBBY TURNER                      )


                          OPINION AND ORDER

      Defendant Bobby Turner moved to suppress evidence

found during a traffic stop at a police checkpoint.

This case is before the court on the recommendation of

the     United   States    Magistrate       Judge   that   defendant

Turner’s motion to suppress be denied.              Also before the

court      are   defendant     Turner’s      objections      to   the

recommendation.     Upon an independent and de novo review

of the record, the court concludes that the objections

should be overruled and the recommendation adopted.

                                 ***

      Accordingly, it is ORDERED as follows:

      (1) The objections (doc. no. 58) are overruled.

      (2) The    recommendation        of    the    United    States

Magistrate Judge (doc. no. 54) is adopted.
(3) The motion to suppress (doc. no. 26) is denied.

DONE, this the 12th day of February, 2020.

                         /s/ Myron H. Thompson____
                      UNITED STATES DISTRICT JUDGE
